Exhibit 10.3

 

[g60921ko01i001.jpg]

 

NOTICE OF AWARD OF PERFORMANCE SHARE

UNITS AND PERFORMANCE SHARE UNIT

AGREEMENT

 

--------------------------------------------------------------------------------

 

Pursuant to the Textron Inc. 2015 Long-Term Incentive Plan (the “Plan”), you
(the “executive”) have been awarded Performance Share Units (“PSUs”), each of
which constitutes the right to receive, if earned pursuant to the terms, a cash
payment equal to the fair market value of a share of Common Stock of Textron
Inc. (a “Share”). Your number of PSUs will be determined based on a formula tied
to performance measures (subject to the discretion of the Committee, to the
extent provided in the Plan), and fair market value will be as provided in the
Performance Share Unit Terms and Conditions (the “Terms and Conditions”)
attached hereto. This award is governed by the Terms and Conditions and the Plan
(available on the Administrator’s website), and is subject to the Performance
Share Unit Non-Competition Agreement (the “Non-Competition Agreement”) attached
hereto.

 

The Performance Period is the three (3) year period beginning on the first day
of the fiscal year in which the PSUs are awarded. Separate performance measures
will be established for each fiscal year within the Performance Period, and the
performance measures for each fiscal year will apply to one third of the PSUs
awarded for the Performance Period. The Committee has discretion to reduce the
number of units earned relative to each fiscal year or for all three fiscal
years in the Performance Period. Performance measures for each fiscal year in
the Performance Period will be established and communicated to you separately
from this notice.

 

Except as otherwise provided in the Terms and Conditions, the cash value of all
PSUs will be paid (to the extent earned) during the month of March following the
end of the Performance Period. All PSUs, including PSUs earned based on annual
performance in the first or second fiscal year of the Performance Period, remain
subject to forfeiture until the end of the Performance Period as provided in the
Terms and Conditions.

 

--------------------------------------------------------------------------------

 

You must log into your account on the Administrator’s website to view the number
of units awarded, as well as to accept your award. If you do not accept your
award prior to the end of the Performance Period (or prior to the date your
employment terminates for any reason, if earlier), your award will be forfeited.
Although Textron has completed the steps necessary to grant you this award, you
cannot receive any payment under the award unless you accept the award before
the deadline.

 

By your acceptance of this award, you agree that this award is governed by the
Terms and Conditions attached hereto and the Plan. In addition, you agree that
this award is subject to the Non-Competition Agreement, the terms of which are
fully incorporated herein. You acknowledge that you have read and understand
these documents as they apply to your awards.

 

Please be sure to log into your account and accept your award as soon as
possible to avoid the risk that your award will be forfeited for non-acceptance.

 

TEXTRON INC.

 

--------------------------------------------------------------------------------


 

TEXTRON INC.

TEXTRON INC. 2015 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT
TERMS AND CONDITIONS
(3/2016)

 

--------------------------------------------------------------------------------

 

Award of PSUs. Pursuant to the Textron Inc. 2015 Long-Term Incentive Plan (the
“Plan”), Textron has awarded to the executive Performance Share Units (“PSUs”),
subject to the Terms and Conditions set forth herein. The number of PSUs payable
under this award will be determined by Textron based on achievement of
predefined performance measures or targets over each fiscal year in the
Performance Period.

 

Settlement.  Each PSU earned by the executive constitutes the right to receive a
cash payment equal to the fair market value of one Share.  Except as otherwise
provided in Sections 3 (Termination of Employment) or 4 (Change of Control):

 

(a)                               The fair market value of a Share equals the
average of the per-share closing prices of Textron’s Common Stock, as reported
on the New York Stock Exchange, on the first ten trading days immediately
following the end of the Performance Period; and

 

(b)                              Textron will pay the executive (or the
executive’s Beneficiary in the event of the executive’s death prior to payment)
the cash amount for the PSUs earned by the executive during the month of
March following the end of the Performance Period.

 

Termination of Employment.  If the executive’s employment with Textron and its
Subsidiaries ends for any reason before the end of the Performance Period, the
executive shall forfeit all outstanding PSUs (including, but not limited to,
PSUs that have already been earned based on performance during a prior fiscal
year), subject to the following:

 

(a)                               If the executive’s employment with Textron
terminates for Cause, the executive shall forfeit all PSUs (including, but not
limited to, PSUs that have already been earned based on annual performance
during a fiscal year in the Performance Period).

 

(b)                              If the executive’s employment terminates (other
than for Cause) after the executive has become eligible for Retirement, the
executive will remain eligible to earn PSUs (and receive payment for such PSUs)
as if the executive’s employment had not terminated (but subject to forfeiture
in accordance with the Non-Competition Agreement); provided, however, that if
the executive’s employment terminates within two years after a Change of
Control, the payment schedule set forth in subsection (d), below, shall apply.

 

(c)                               If the executive becomes Disabled or dies
before the end of the Performance Period (and while executive is eligible to
earn PSUs), Textron will make a cash payment to the executive (or, in the case
of death, to the executive’s Beneficiary) within 30 days after the executive’s
Disability or death or as soon as administratively feasible (i.e., after Textron
is notified of the Disability or death).  Such cash payment shall equal the
closing price for a Share, as reported on the New York Stock Exchange, on the
first business day after the executive’s Disability or death, times the sum of
(1) the PSUs (if any) actually earned for any fiscal year that is completed
before the

 

 

Performance Share Unit
Terms and Conditions

 

Page 1

--------------------------------------------------------------------------------


 

executive’s Disability or death, and (2) a Pro-Rata Portion of the PSUs that the
executive would have earned for target performance for the fiscal year of the
executive’s Disability or death (unless the Disability or death occurs on the
last day of the fiscal year, in which case the number of PSUs awarded would be
the number actually earned).  The amount payable shall not be adjusted for any
delay caused by time needed to validate the executive’s status as Disabled or
dead, or to authenticate a Beneficiary.

 

(d)                             If, within two years after a Change of Control,
the executive’s employment ends due to involuntary termination without Cause or
resignation for Good Reason, the applicable Performance Period for the PSUs
shall end immediately.  In such instance, Textron shall make a cash payment to
the executive (or, in the case of death, to the executive’s Beneficiary) on the
Six-Month Pay Date.  Such cash payment shall equal the fair market value of the
maximum number of PSUs that can be earned based on actual performance for any
fiscal year in the Performance Period that has ended and target performance for
the rest of the Performance Period.  For this purpose, fair market value of a
PSU shall equal the per-share closing price of Textron’s Common Stock (or the
successor thereto) on the last business day of the last calendar month that ends
before the Six-Month Pay Date; provided, however, that if it is not feasible to
calculate the closing price as of the last business day of such month, the
amount of cash shall be determined based on the last price available.

 

Note: Sale of a business unit usually does not constitute a Change of Control as
defined in the Plan.

 

Change of Control.  If a Change of Control occurs, a successor to Textron shall
either assume Textron’s obligations with respect to the PSUs or replace this PSU
award with a cash or equity-based award that materially preserves the PSU
award’s value and incentive opportunity, and has vesting and payment schedules
(including acceleration events) that are no less favorable to the executive than
the schedules in effect immediately before the Change of Control.  If this PSU
award is not assumed or replaced in accordance with the immediately preceding
sentence, the PSUs shall be fully vested, non-forfeitable, and payable at the
level prescribed by Section 3(d), above (i.e., based on actual performance for
any fiscal year that has ended and actual performance for the rest of the
Performance Period), based on the Share value as of the Change of Control;
provided that payment shall not be accelerated if accelerating payment would
violate a requirement of Section 409A of the Internal Revenue Code.

 

Corporate Changes.  The number of PSUs awarded to the executive hereunder shall
be equitably adjusted at the sole discretion of the Committee in the event of a
stock split, reverse stock split, stock dividend, recapitalization,
reorganization, partial or complete liquidation, reclassification, merger,
consolidation, separation, extraordinary cash dividend, split-up, spin-off,
combination, exchange of Shares, warrants, or rights offering to purchase
Shares, or any other corporate event or distribution of stock or property of the
Company affecting the Common Stock, in order to preserve the benefits or
potential benefits intended to be made available to the executive.

 

No Right to Employment.  Nothing in these Terms and Conditions shall confer upon
the executive the right to continue in the employment of Textron or any
Subsidiary or affect any right that Textron or any Subsidiary may have to
terminate the employment of the executive.

 

Non-Assignability of PSUs.  The PSUs shall not be assignable or transferable by
the executive, except to the extent expressly permitted by the Plan.  Tax
withholding with respect to any PSU that is

 

 

Performance Share Unit
Terms and Conditions

 

Page 2

--------------------------------------------------------------------------------


 

transferred or assigned shall be determined by Textron in accordance with
applicable law (which may require the executive to pay taxes with respect to a
transferred PSU).

 

Voting and Dividends.  The executive shall not have voting rights or the right
to any dividends with respect to the PSUs.

 

Clawback. The PSUs shall be subject to the clawback provision set forth in the
Plan and/or any other clawback procedure of Textron, as in effect and as amended
from time to time.

 

Administration. In accordance with the Plan, the Committee may, from time to
time, delegate some or all of its authority under the Plan to a subcommittee or
to one or more officers or employees of Textron.

 

Withholding Taxes. All payments with respect to PSUs shall be subject to tax
withholding.  Textron shall have the right to withhold from any payment an
amount that Textron determines is necessary to satisfy any Federal, state and
local withholding tax requirements.

 

Section 409A.  The terms and conditions of the PSUs shall be interpreted in a
manner consistent with the intent to be exempt from or comply with the
requirements of Section 409A of the Internal Revenue Code.  For example, the
phrase “as soon as practicable” and similar phrases with respect to payment
dates shall be interpreted and administered consistent with the intent that,
subject to the executive (or Beneficiary) providing all required information,
payment shall not be delayed beyond the latest date permitted by Section 409A. 
For purposes of Section 409A, each installment in any series of installment
payments shall be treated as a separate payment.

 

PSUs Subject to Plan.  The PSUs shall be subject to the terms and conditions of
the Plan in all respects.  In the case of PSUs awarded under a long-term
incentive plan other than the Textron Inc. 2015 Long-Term Incentive Plan, the
term “Plan” as used in these Terms and Conditions shall refer to the plan under
which the PSUs were awarded.  Each term that is used but not defined herein
shall have the meaning set forth in the Plan.

 

 

Performance Share Unit
Terms and Conditions

 

Page 3

--------------------------------------------------------------------------------


 

DEFINITIONS

 

“Administrator”

 

“Administrator” shall mean the third-party administrator appointed by Textron.
As of March 2016, the Administrator is Fidelity Stock Plan Services.

 

“Beneficiary”

 

“Beneficiary” shall mean the beneficiary, if any, designated by the executive on
a form that (i) is acceptable to Textron, (ii) references the PSUs or the Plan,
and (iii) is delivered to Textron or its designee before the executive’s death,
or, if none, the executive’s estate.

 

“Cause”

 

“Cause” shall mean: (i) an act or acts of willful misrepresentation, fraud, or
willful dishonesty (other than good faith expense account disputes) by the
executive which in any case is intended to result in his or her or another
person or entity’s substantial personal enrichment at the expense of Textron;
(ii) any willful misconduct by the executive with regard to Textron, its
business, assets, or employees that has, or was intended to have, a material
adverse impact (economic or otherwise) on Textron; (iii) any material, willful,
and knowing violation by the executive of (x) Textron’s Business Conduct
Guidelines, or (y) any of his or her fiduciary duties to Textron which in either
case has, or was intended to have, a material adverse impact (economic or
otherwise) on Textron; (iv) the willful or reckless behavior of the executive
with regard to a matter of a material nature which has a material adverse impact
(economic or otherwise) on Textron; (v) the executive’s willful failure to
attempt to perform his or her duties or his or her willful failure to attempt to
follow the legal written direction of the Board, which in either case is not
remedied within ten (10) days after receipt by the executive of a written notice
from Textron specifying the details thereof; or (vi) the executive’s conviction
of, or pleading nolo contendere or guilty to, a felony (other than (x) a traffic
infraction or (y) vicarious liability solely as a result of his or her position
provided the executive did not have actual knowledge of the actions or in
actions creating the violation of the law or the executive relied in good faith
on the advice of counsel with regard to the legality of such action or inaction
(or the advice of other specifically qualified professionals as to the
appropriate or proper action or inaction to take with regard to matters which
are not matters of legal interpretation)). No action or inaction should be
deemed willful if not demonstrably willful and if taken or not taken by the
executive in good faith as not being adverse to the best interests of Textron.
Reference in this paragraph to Textron shall also include Subsidiaries, and
materiality and material adverse impact shall be measured based on the action or
inaction and the impact upon, and not the size of, Textron taken as a whole,
provided that after a Change of Control, the size of Textron, taken as a whole,
shall be a relevant factor in determining materiality and material adverse
impact.

 

“Committee”

 

“Committee” has the meaning set forth in the Plan.  Subject to any amendment to
the Plan, the Committee refers to the Organization and Compensation Committee of
the Board, any successor committee thereto or any other committee appointed from
time to time by the Board to administer the Plan.

 

 

Performance Share Unit
Terms and Conditions

 

Page 4

--------------------------------------------------------------------------------


 

“Disability”

 

“Disability” shall mean the inability of the executive to engage in any
substantial gainful activity due to injury, illness, disease, or bodily or
mental infirmity which can be expected to result in death or is expected to be
permanent, and which results in the executive’s being “disabled” within the
meaning of Section 409A(a)(2)(C) of the Internal Revenue Code.  An individual
shall not be considered disabled unless the executive furnishes proof of the
existence  thereof. Textron may require the existence or non-existence of a
disability to be determined by a physician whose selection is mutually agreed
upon by the executive (or his or her representatives) and Textron.

 

“Good Reason”

 

“Good Reason” shall mean the existence of one of the following conditions:

 

(a)

a material diminution in the executive’s base salary;

 

 

(b)

a material diminution in the executive’s authority, duties, responsibilities, or
status (including offices, titles, and reporting requirements);

 

 

(c)

a material diminution in the authority, duties, responsibilities, or status of
the supervisor to whom the executive is required to report, including a
requirement that the executive report to a corporate officer or employee instead
of reporting directly to the Board;

 

 

(d)

a material diminution in the budget over which the executive has authority;

 

 

(e)

a material change in the geographic location at which the executive must perform
services;

 

 

(f)

a material change in the aggregate level of participation in any of Textron’s
short and/or long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or arrangements;

 

 

(g)

failure, after a Change of Control, of a successor company to satisfy its
obligations under Section 4 (Change of Control);

 

 

(h)

failure, after a Change of Control, of a successor company to assume the
employer’s obligations under any agreement or letter pursuant to which the
executive provides services (the “Employment Agreement”); or

 

 

(i)

any other action or inaction that constitutes a material breach by Textron
(including its successor) or a Subsidiary of the executive’s Employment
Agreement.

 

A resignation for Good Reason shall occur only if (x) the executive provides
notice of the existence of a condition described in the preceding sentence
within 90 days after the initial existence of the condition, (y) after receipt
of the notice, Textron (or its successor) has a period of 30 days during which
it may remedy the condition, and (z) the executive’s resignation is effective as
soon as practicable after the end of the cure period described in the preceding
clause (and no later than two years after the Change of Control).

 

 

Performance Share Unit
Terms and Conditions

 

Page 5

--------------------------------------------------------------------------------


 

“Performance Period”

 

For the purposes of this award, the “Performance Period” means the period of
three fiscal years identified in the Notice of Award.

 

“Pro-Rata Portion”

 

“Pro-Rata Portion” shall mean the number of complete or partial months of the
executive’s active service to Textron during the fiscal year divided by 12.

 

“Retirement”

 

The executive is eligible for “Retirement” if the executive has attained age 55
and has 10 years of service, as recorded in Textron’s Human Resources
Information System of record.

 

“Six-Month Pay Date”

 

The “Six-Month Pay Date” is a date determined by Textron that is during the
seventh month that starts after the executive’s termination of employment or, if
earlier, within 90 days after the executive’s death (or as soon as
administratively feasible after Textron is notified of the death).

 

“Termination of Employment”

 

“Termination of employment” and similar terms shall mean “separation from
service” within the meaning of Section 409A of the Internal Revenue Code.

 

 

Performance Share Unit
Terms and Conditions

 

Page 6

--------------------------------------------------------------------------------


 

TEXTRON INC.

PERFORMANCE SHARE UNIT NON-COMPETITION AGREEMENT

(2/2016)

 

You have been awarded Performance Share Units (“PSUs”) pursuant to the Textron
Inc. 2015 Long-Term Incentive Plan (the “Plan”). Textron awards Performance
Share Units to attract, retain and reward employees, to increase identification
with Textron’s interests and the interests of Textron’s shareholders, and to
provide incentive for remaining with and enhancing the value of Textron over the
long-term. In consideration for awarding Performance Share Units to you, please
acknowledge that you have read and agree to this Performance Share Unit
Non-Competition Agreement (the “Agreement”).

 

Agreement regarding Your Performance Share Units

 

1.            Forfeiture of PSUs and required repayment if you engage in certain
competitive activities

If at any time during the Performance Period (as defined in the Notice of Award
of Performance Share Unit and Performance Share Unit Agreement) while you are a
Company employee, or within two years after the termination of your employment,
you do any of the following activities:

 

(a)

engage in any business which competes with the Company’s business (as defined in
Paragraph 2) within the Restricted Territory (as defined in Paragraph 3); or

 

 

(b)

solicit customers, business or orders or sell any products and services (i) in
competition with the Company’s business within the Restricted Territory or
(ii) for any business, wherever located, that competes with the Company’s
business within the Restricted Territory; or

 

 

(c)

divert, entice or otherwise take away customers, business or orders of the
Company within the Restricted Territory, or attempt to do so; or

 

 

(d)

promote or assist, financially or otherwise, any firm, corporation or other
entity engaged in any business which competes with the Company’s business within
the Restricted Territory;

 

then your right to receive any payment in respect of Performance Share Units
shall be forfeited effective the date you enter into such activity, and you will
be required to repay Textron an amount equal to the value of any PSU paid to you
from and after the date beginning 180 days prior to the earlier of (a) your
termination of employment or (b) the date you engage in such activity, or at any
time after such date. You will be in violation of Paragraph 1 if you engage in
any or all of the activities discussed in this Paragraph directly as an
individual or indirectly as an employee, representative, consultant or in any
other capacity on behalf of any firm, corporation or other entity.

 

 

Performance Share Unit
Non-Competition Agreement

 

Page 7

--------------------------------------------------------------------------------


 

2.            Company’s business – For the purpose of this Agreement:

 

(a)

the Company shall include Textron and all subsidiary, affiliated or related
companies or operations of Textron, and

 

 

(b)

the Company’s business shall include the products manufactured, marketed and
sold and/or the services provided by any operation of the Company for which you
have worked or to which you were assigned or had responsibility (either direct
or supervisory), at the time of the termination of your employment and any time
during the two-year period prior to such termination.

 

 

3.            Restricted Territory – For the purpose of this Agreement, the
Restricted Territory shall be defined as and limited to:

 

(a)

the geographic area(s) within a one hundred (100) mile radius of any and all
Company location(s) in or for which you have worked or to which you were
assigned or had responsibility (either direct or supervisory), at the time of
the termination of your employment and at any time during the two-year period
prior to such termination; and

 

 

(b)

all of the specific customer accounts, whether within or outside of the
geographic area described in (a) above, with which you have had any contact or
for which you have had any responsibility (either direct or supervisory), at the
time of termination of your employment and at any time during the two-year
period prior to such termination.

 

4.            Forfeiture of PSUs and required repayment if you engage in certain
solicitation activities

If you directly or indirectly solicit or induce or attempt to solicit or induce
any employee(s), sales representative(s), agent(s) or consultant(s) of the
Company to terminate their employment, representation or other association with
the Company, then your right to receive any payment in respect of PSUs shall be
forfeited effective the date you enter into such activity and you will be
required to repay Textron an amount equal to the value of any PSU paid to you
from and after the date beginning 180 days prior to the earlier of (a) your
termination of employment or (b) the date you engage in such activity, or at any
time after such date.

 

5.            Forfeiture of PSUs and required repayment if you disclose
confidential information

You specifically acknowledge that any trade secrets or confidential business and
technical information of the Company or its suppliers or customers, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by you or the Company, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use;
that reasonable efforts have been made by the Company to maintain the secrecy of
such information; that such information is the sole property of the Company or
its suppliers or customers and that any retention, use or disclosure of such
information by you during your employment (except in the course of performing
your duties and obligations of employment with the Company) or after termination
thereof, shall constitute a misappropriation of the trade secrets of the Company
or its suppliers or

 

 

Performance Share Unit
Non-Competition Agreement

 

Page 8

--------------------------------------------------------------------------------


 

customers. However, nothing in this Agreement prohibits you from truthfully
disclosing information expressly protected or permitted by state or federal law
or cooperating in ongoing investigations conducted by any governmental agency or
entity.

 

If you directly or indirectly misappropriate any such trade secrets, then your
right to receive any payment in respect of PSUs shall be forfeited effective the
date you enter into such activity and you will be required to repay Textron an
amount equal to the value of any PSU paid to you from and after the date
beginning 180 days prior to the earlier of (a) your termination of employment or
(b) the date you engage in such activity, or at any time after such date.

 

6.            Organization and Compensation Committee Discretion

You may be released from your obligations under Paragraph 1, 4 and 5 above only
if the Organization and Compensation Committee of the Board of Directors (or its
delegate) determines in its sole discretion that such action is in the best
interests of Textron.

 

7.            Severability

The parties agree that each provision contained in this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject, then such provisions shall be construed by the appropriate judicial
body by  limiting and  reducing it or  them, so as  to be enforceable to the
extent compatible with the applicable law.

 

 

Performance Share Unit
Non-Competition Agreement

 

Page 9

--------------------------------------------------------------------------------